Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed on 02/16/2021 in response to the Office Action of 11/13/2020 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-12, drawn to a nucleic acid molecule comprising one or more nucleic acid sequences selected from the group consisting of (a) a nucleic acid sequence that encodes amino acid residues 19 to 198 of SEQ ID NO: 2; (b) a nucleic acid sequence that encodes amino acid residues 19 to 84 of SEQ ID NO: 4; (c) a nucleic acid sequence that encodes amino acid residues 19 to t98 and 206 to 271 of SEQ ID NO: 6; (d) a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein comprising amino acid residues 19 to 198 of SEQ ID NO: 2; (e) a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein comprising amino acid residues 19 to 84 of SEQ ID NO: 4; (f) a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein comprising amino acid residues 19 to 198 and 206 to 271 of SEQ ID NO: 6; (g) a nucleic acid sequence that encodes a protein that is greater than 96% identical to amino acid residues 19 to 198 of SEQ ID NO: 2; (h) a nucleic acid sequence that encodes a protein that is greater than 96% identical to amino acid residues 19 to 84 of SEQ ID NO: 4; (i) a nucleic acid sequence that encodes a protein that is at least 95% identical to amino acid residues 19 to 198 and 206 to 271 of SEQ ID NO: 6; (j) a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein that is greater than 95.6 % identical to amino acid residues 19 to 198 of SEQ ID NO: 2; (k) a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein that is greater than 95.5% identical to amino acid residues 19 to 84 of SEQ ID NO: 4; and (1) a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein that is at least 95% identical to amino acid residues 19 to 198 and 206 to 271 of SEQ ID NO: 6.


3.	Claims 1 and 4-74 are pending in the application. Claims 13-74 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

4.	Claims 1 and 4-12 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) for benefit of the earlier filing date of application, is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 1, 9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a nucleic acid sequence that encodes a fragment comprising at least 90%, 95%, 96% identical with SEQ ID NOs: 2, 4, 6, and a fragment comprising at least 90%, 95% of an entire length a nucleic acid molecule of SEQ ID NOs: 1, 3, 5. This judicial exception is not integrated into a practical application because a nucleic acid sequence that encodes a fragment comprising at least 90%, 95%, 96% identical with SEQ ID NOs: 2, 4, 6, and a fragment comprising at least 90%, 95% of an entire length a nucleic acid molecule of SEQ ID NOs: 1, 3, 5 include a naturally occurring product known as LEMD1A (see Figures 1A and 4A, [0044] of the published application). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims are drown to fragments at least 90%, 95%, 96% identical with SEQ ID 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, Id. at 1105).  The “Guidelines” continue:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
The claims 1 and 4-12 are directed to a composition comprising a sequence having at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6.

Although the specification teaches SEQ ID NOs: 1-6; see Figures 1A and 4A, [0044] of the published application. The specification does not teach that any given sequence having at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6 would have or retain the activity or function of SEQ ID NOs: 1-6.
Given the fact that the claims are drawn to a genus of sequences having at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6, which have no particular function or activity, there is no correlation between any one particularly identifying structural feature and any one particularly identifying functional feature. Consequently, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the genus of sequences having at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6 to which the claim is directed.
Although the specification teaches SEQ ID NOs: 1-6, SEQ ID NOs: 1-6 are not reasonably representative of the genus of sequences having at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6. This is largely because each sequence that has at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6 has substantially varying structure and need not have any particular function or activity.
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of sequences that has at least 90%, 95%, and 96% identical to SEQ ID NOs: 1-6, which vary both structurally and functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative 
Thus, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Frantz et al. (US 20040229277, published on November 18, 2004).
	Claims 1 and 4-12 are herein drawn to a nucleic acid sequence that encodes a fragment comprising at least 90% of an entire length of a protein comprising amino acid residues 19 to 198 of SEQ ID NO: 2.
	Frantz et al. teach a nucleotide sequence that encodes the amino acid sequence shown in SEQ ID NO: 108; see entire document, e.g. [0044], [0052]. 
	SEQ ID NO: 108 of Frantz et al. is 95.6% identical with 19 to 198 of the instant claimed SEQ ID NO: 2; see sequence alignment below.
	For claims 4 and 10, Frantz et al. teach an expression vector comprising the nucleotide sequence; see [0069].
	For claim 5, Frantz et al. teach the vector is a plasmid or a viral vector; see [0752].

For claims 7-8, Frantz et al. teach cytomegalovirus; see [0760].
For claims 11-12, Frantz et al. teach a composition comprising a pharmaceutically acceptable carrier; see [0027].

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642


Sequence alignment
US-10-872-972-108
; Sequence 108, Application US/10872972
; Publication No. US20040229277A1
; GENERAL INFORMATION:

;  APPLICANT:  Hillan,Kenneth J.
;  APPLICANT:  Phillips,Heidi
;  APPLICANT:  Polakis,Paul
;  APPLICANT:  Spencer,Susan
;  APPLICANT:  Williams,P.Mickey
;  APPLICANT:  Wu,Thomas
;  APPLICANT:  Zhang,Zemin
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR THE DIAGNOSIS AND
;  TITLE OF INVENTION:  TREATMENT OF TUMOR
;  FILE REFERENCE: P5010R1-US
;  CURRENT APPLICATION NUMBER: US/10/872,972
;  CURRENT FILING DATE:  2004-06-21
;  PRIOR APPLICATION NUMBER: US/10/241,220
;  PRIOR FILING DATE: 2002-09-11
;  NUMBER OF SEQ ID NOS: 120
; SEQ ID NO 108
;   LENGTH: 181
;   TYPE: PRT
;   ORGANISM: Homo Sapien
US-10-872-972-108

  Query Match             85.6%;  Score 882;  DB 4;  Length 181;
  Best Local Similarity   95.6%;  
  Matches  172;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy         19 VDVKCLSDCKLQNQLEKLAFSPGAILPSTRKLAEKKLVQLLVSPPCAPPVMNGPRELDGA 78
              |||||||||||||||||| |||| |||||||| |||||||||||||||||||||||||||
Db          2 VDVKCLSDCKLQNQLEKLGFSPGPILPSTRKLYEKKLVQLLVSPPCAPPVMNGPRELDGA 61

Qy         79 QDSDDSEELNIILQGNIILSTEKSKKLKKRPEASTTKPKAVDTYCLDYKPSKGRRWAARA 138
              ||||||||||||||||||||||||||||| ||||||| ||||||||||||||||||||||
Db         62 QDSDDSEELNIILQGNIILSTEKSKKLKKWPEASTTKRKAVDTYCLDYKPSKGRRWAARA 121

Qy        139 PSTRITYGTITKERDYCTEDQTAESWREEGFPVGLKLAVLGIFIIVVFVYLTVENKPLFG 198
              ||||||||||||||||| |||| ||||||||||||||||||||||||||||||||| |||
Db        122 PSTRITYGTITKERDYCAEDQTIESWREEGFPVGLKLAVLGIFIIVVFVYLTVENKSLFG 181